Case 4:21-cv-01418-KAW Document 1-2 Filed 02/26/21 Page 1 of 6




               EXHIBIT B
      Case 4:21-cv-01418-KAW Document 1-2 Filed 02/26/21 Page 2 of 6


                         GIBBS LAVV GRouP
                                                   L L P




                                        February 9, 2021


Thomson Reuters America Corporation
c/o Corporation Service Company
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

      Re:    Thomson Reuters Litigation

To the attention of Thomson Reuters America Corporation:

Please find enclosed the Minutes and Order re Complex Designation in Brooks v. Thomson
Reuters Corporation. We are serving the Minutes and Order re Complex Determination on
Thomson Reuters America Corporation as the "general manager in this state" for Thomson
Reuters Corporation. See Cal. Corp. Code § 2110; Yanzaha Motor Co. Ltd. v. Super. Ct., 174
Cal. App. 4th 264, 274-75 (2009).


                                               Yours truly,




                                               Jeff Kosbie




                                     www.ClassLawG roup. com
                             505 14th Street., Suite 1110, Oakland, CA 94612
                                 T. 510 350 9700       F. 510 350 9701
    Case 4:21-cv-01418-KAW Document 1-2 Filed 02/26/21 Page 3 of 6




                       Superior Court of California, Cotmty of Alaineda
                       Rene C. Davidson Alameda Cotuity Courtliouse

                         Brooks                                            No. RG20082878
                                          Plaintiff/Pctitioner(s)
                           vS.                                                    Minutes
            Thomson Reuters Co
                                       Defendant/Respondent(s)
                    (Abbreviated Til

Department     21                                  Honorable Winifred Y. Smitli             , Judge


Cause called for: Complex Deterniination Hearing on February 03, 2021.


COMPLEX DETERMINATION


The Court designates this case as complex pursuant to Rule 3.400 et seq. of the California Rules of
Court. Counsel are advised to be familiar with the Alameda County Local Rules concerning complex
litigation, including Rule 3.250 et seq. Aii order assigning the case to one of the three complex judges and
an initial case management order will be issued.

COMPLEX CASE FEES

Pursuant to Government Code section 70616, any non-exempt party who has appeared in the action but
has not paid the complex case fee is required to pay the fee within ten days of the filing of this order. The
complex case fee is $1,000 for eacli plaintiff or group of plaintiffs appeariiig togetlier and $1,000 PER
PARTY for each defendant, intervenor, respondent or other adverse party, whether filing separately or
jointly, up to a maximum of $18,000 for all adverse parties. All payments must identify on whose behalf
the fee is submitted. Please submit payment to the attention of the Complex Litigation Clerk located in the
Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, Oakland, CA 94612. Please
make check(s) payable to the Clerk of the Superior Court. Documents may continue to be filed as allowed
under Local Rtile 1.9. Note that for those admitted pro hac vice, there is also an annual fee. (Gov't Code
section 70617.)

PROCEDURES

Calendar information, filings, and tentative rulings are available to the public at
http://w,NvN,.alameda.courts.ca.gov/domaimveb/. All counsel are expected to be familiar and to comply
witli pertinent provisions of the Code of Civil Procedure, the California Rtiles of Court, the Alameda
County Superior Court Local Rules and the procedures outlined on the domain web page of the assigned
department.

SERVICE OF THIS ORDER

Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this order on newly joined
parties defendant not listed on the proof of service of this order and file proof of service. Each party
defendant joining any third party cross-defendant shall have a continuing duty to serve a copy of this order
on newly joined cross-defendants and to file proof of service.




                                                       Minutes
                                                                                                      M14263766
    Case 4:21-cv-01418-KAW Document 1-2 Filed 02/26/21 Page 4 of 6




Minutes of    02/03/2021
Entered on    02/03/2021

         Chad Finke Executive Officer / Clerk of the Superior Court
                      dlj8el


             By


                  C                                Deputy Clerk




                                             Minutes
                                                                      M14263766
    Case 4:21-cv-01418-KAW Document 1-2 Filed 02/26/21 Page 5 of 6



   Gibbs Law Group LLP                                               Thomson Reuters Corporation
   Attii: Mura, Andre M.
   505 14th Street
   Suite 1110
   Oakland, CA 94612

                    Superior Court of California, County of Alameda
                     Rene C. Davidson Alameda County Courthouse

 Brooks                                                                     No. RG20082878
                                   Plaintiff/Petitioner(s)
                                                                                  Order
                          Vs.
                                                             Complaint Business Tort/Unfair Business Practice
 Thomson Reuters
                                Defendant/Respondent(s)




The Complex Deterinination Hearing was set for hearing on 02/03/2021 at 09:00 AM in Department 21
before the Honorable Winifred Y. Sinith. The Tentative Ruling was published and has not been
contested.

IT IS HEREBY ORDERED THAT:

The tentative ruling is affirmed as follows: COMPLEX DETERMINATION


The Court designates this case as complex pursuatit to Rule 3.400 et seq. of the Califoniia Rules of
Court. Counsel are advised to be familiar with the Alameda County Local Rules concerning complex
litigation, including Rule 3.250 et seq. An order assigning the case to one of the three complex judges
and an initial case management order will be issued.

COMPLEX CASE FEES

Pursuant to Government Code section 70616, any non-exempt party who has appeared in the action but
has not paid the coniplex case fee is required to pay the fee within ten days of the filing of this order.
The coniplex case fee is $1,000 for each plaintiff or group of plaintiffs appearing togetlier and $1,000
PER PARTY for each defendant, intervenor, respondent or other adverse party, whether filing
separately or jointly, up to a maximum of $18,000 for all adverse parties. All pa}mtents must identify
on whose behalf the fee is submitted. Please submit payment to the attention of the Complex Litigation
Clerk located in the Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, Oakland,
CA 94612. Please make check(s) payable to the Clerk of the Superior Court. Documents may
contimte to be filed as allowed under Local Rttle 1.9. Note that for those admitted pro hac vice, there is
also an annual fee. (Gov't Code section 70617.)

PROCEDURES

Calendar information, filings, and tentative rulings are available to the public at
http://w«~,.alameda.courts.ca.gov/domaimveb/. All counsel are expected to be familiar and to comply
with pertinent provisions of the Code of Civil Procedure, the California Rules of Court, the Alameda
County Superior Court Local Rules and the procedures outlined on the domain web page of the assigned
department.

SERVICE OF THIS ORDER


                                                  Order
    Case 4:21-cv-01418-KAW Document 1-2 Filed 02/26/21 Page 6 of 6


Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this order on newly joined
parties defendant not listed on the proof of service of this order and file proof of service. Each party
defendaiit joining any third party cross-defendant shall have a continuing duty to serve a copy of this
order on newly joined cross-defendants and to file proof of service.


        Dated: 02/03/2021
                                                                      Judge Winifred Y. Smith




                                                Order
